PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                          No. 11-4273
JIMMY EARL HILTON, JR.,
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                          No. 11-4298
TAMATHA MICHELE MONEY HILTON,
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                          No. 11-4743
JACQUELINE H. HILTON
             Defendant-Appellant.
                                      
       Appeals from the United States District Court
 for the Western District of North Carolina, at Statesville.
           Richard L. Voorhees, District Judge.
 (5:10-cr-00002-RLV-DSC-2; 5:10-cr-00002-RLV-DSC-1;
               5:10-cr-00002-RLV-DSC-3)
2                  UNITED STATES v. HILTON
                 Argued: October 24, 2012

                Decided: December 13, 2012

Before TRAXLER, Chief Judge, KEENAN, Circuit Judge,
  and R. Bryan HARWELL, United States District Judge
 for the District of South Carolina, sitting by designation.



Affirmed in part, vacated in part, and remanded by published
opinion. Judge Keenan wrote the opinion, in which Chief
Judge Traxler and Judge Harwell joined.


                         COUNSEL

ARGUED: Rudolph Alexander Ashton, III, MCCOTTER,
ASHTON & SMITH, PA, New Bern, North Carolina; Daniel
Baker McIntyre, III, Charlotte, North Carolina; Lawrence W.
Hewitt, GUTHRIE DAVIS HENDERSON & STATON,
Charlotte, North Carolina, for Appellants. Michael E. Savage,
OFFICE OF THE UNITED STATES ATTORNEY, Char-
lotte, North Carolina, for Appellee. ON BRIEF: Anne M.
Tompkins, United States Attorney, Benjamin Bain-Creed,
Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appel-
lee.


                         OPINION

BARBARA MILANO KEENAN, Circuit Judge:

   In this appeal, Jacqueline, Tamatha, and Jimmy Hilton (col-
lectively, the defendants) challenge their convictions on
charges involving a scheme to defraud The Woodsmiths
                     UNITED STATES v. HILTON                       3
Company (Woodsmiths, or the company), a small North Car-
olina furniture manufacturer that was Tamatha Hilton’s
employer. The primary issue before us is whether the statutes
prohibiting identity theft and aggravated identity theft, 18
U.S.C. §§ 1028(a)(7) and 1028A, under which Jimmy Hilton
and Jacqueline Hilton were convicted, encompass the theft of
the identity of a corporation. We hold that these statutes are
fatally ambiguous in this respect, and we vacate the convic-
tions of Jimmy Hilton and Jacqueline Hilton on these counts.
We conclude that the defendants’ other arguments are without
merit. Accordingly, we affirm Tamatha Hilton’s convictions.
We also affirm the remaining convictions of Jimmy Hilton
and Jacqueline Hilton, but vacate the sentences imposed and
remand those convictions to the district court for resentenc-
ing.

                                 I.

   The charges in this case arose from a two-year scheme in
which the defendants defrauded Woodsmiths of about
$655,000, by stealing and cashing numerous checks written to
Woodsmiths by its customers. Tamatha Hilton (Tamatha) was
Woodsmiths’ office manager and bookkeeper. As part of her
duties, Tamatha possessed the only keys to Woodsmiths’ post
office box and was responsible for retrieving the company mail.1
Tamatha participated in the fraud by sending company
invoices to customers, requesting that they mail either initial
or final payment for their furniture orders to the company
address. When the checks arrived at the company’s post office
box, Tamatha removed the checks and, instead of depositing
them into the company’s bank account, gave them to her hus-
band and co-defendant, Jimmy Hilton (Jimmy). During the
course of the scheme, Tamatha stole approximately 168
checks in the aggregate amount of about $655,000.
  1
   All mail addressed to Woodsmiths’ physical address was rerouted by
the Postal Service to the post office box.
4                  UNITED STATES v. HILTON
  In January 2007, before the charged thefts began, defendant
Jacqueline Hilton (Jacqueline), Jimmy’s former wife, opened
a bank account at SunTrust Bank in her name (the bank
account, or the SunTrust account), falsely purporting to be the
owner of a business called Woodsmiths Furniture Company.
The managers of the true entity, Woodsmiths, had no knowl-
edge of Jacqueline’s actions. Jacqueline also purchased a cus-
tom, pre-printed stamp at an office supply store bearing the
words:

    Pay to the order of Suntrust Bank 053100465. For
    deposit only Woodsmiths 1000036388063.

Jacqueline testified that she opened the bank account at
Jimmy’s request, and was paid one thousand dollars per
month for maintaining the account.

   To effectuate the fraud, Jimmy endorsed the stolen checks
with the pre-printed stamp and completed corresponding
deposit slips, while Jacqueline deposited the checks into the
bank account. Other than the initial deposit of $150 required
to open the account, the only deposits made to the SunTrust
account were the 168 checks taken from Woodsmiths’ post
office box.

   During the course of the fraud, Jacqueline and Jimmy
wrote, and Jacqueline signed, more than 200 checks drawn on
the account. Law enforcement officers traced the withdrawn
funds to the defendants, including nearly $250,000 in cash
withdrawals obtained by Jimmy and Jacqueline, as well as
payments made to various businesses owned and operated by
Jimmy. The withdrawn funds also were used to make mort-
gage payments on the home that Jimmy and Tamatha owned.

   To conceal the fraud, Tamatha sent customers falsified
invoices indicating that their checks had been credited to their
furniture orders, when in fact the checks had been stolen and
deposited in the SunTrust account. Tamatha also altered the
                    UNITED STATES v. HILTON                     5
company’s accounting records, and provided misleading
information to her supervisors when questioned about
accounting discrepancies.

   As Woodsmiths continued to lose money from the thefts,
the company attempted to collect what appeared to be out-
standing balances for furniture that already had been shipped.
The owner of Woodsmiths discovered the fraud when a cus-
tomer produced a copy of a cancelled check, which had been
sent as payment for a furniture order but was intercepted and
deposited into the SunTrust account. In early 2008, as a result
of the financial loss stemming from the fraud, Woodsmiths
"laid off" all its employees. At the time of trial, Woodsmiths’
owner was the company’s only full-time employee, and he
was able to hire workers only on a week-to-week basis for
limited hours of work.

   The defendants ultimately were charged in a forty-three
count indictment on charges including identity theft, mail
fraud, mail theft, money laundering, conspiracy, passing
forged securities, and making a false statement to a financial
institution. After a six-day trial, a jury acquitted Jacqueline of
making a false statement to a financial institution but con-
victed the defendants on all remaining counts. The district
court sentenced Tamatha to a total term of 65 months’ impris-
onment; Jimmy to a total term of 120 months’ imprisonment;
and Jacqueline to a total term of 81 months’ imprisonment.
Each defendant also was sentenced to a period of supervised
release and ordered to pay restitution in the amount of
$655,876.04. All three defendants filed a timely notice of
appeal.

                               II.

  We first address the district court’s denial of two pre-trial
motions: (1) Tamatha’s motion to suppress certain statements
she made to law enforcement officers; and (2) Jimmy’s
motion for leave to represent himself during jury selection.
6                   UNITED STATES v. HILTON
We review the district court’s legal conclusions de novo and
its factual findings for clear error. United States v. Branch,
537 F.3d 328, 337 (4th Cir. 2008) (motion to suppress);
United States v. Bush, 404 F.3d 263, 270 (4th Cir. 2005)
(motion for self-representation).

                               A.

   Tamatha challenges the district court’s denial of her motion
to suppress her post-arrest statements, asserting that she was
denied access to an attorney during questioning despite her
repeated requests. When a district court has denied a motion
to suppress, we view the evidence in the light most favorable
to the government. Branch, 537 F.3d at 337. At the suppres-
sion hearing, the district court heard testimony from Tamatha
and two law enforcement agents who questioned her follow-
ing her arrest, Postal Inspector Mark Heath and Secret Service
Special Agent Jonathan Shelton (collectively, the officers).

   The evidence showed that at the beginning of her interview
with the officers, Tamatha signed the Postal Inspection Ser-
vice’s Warning and Waiver of Rights form. Tamatha testified
that the officers did not recite the warnings required under
Miranda v. Arizona, 384 U.S. 436 (1966), that she did not
read or understand the warning and waiver form, and that she
requested an attorney at least nine times while being trans-
ported from her home to the Postal Inspection office. She also
stated that she asked to consult with an attorney several addi-
tional times while being interviewed at the Postal Inspection
office.

   Inspector Heath disputed Tamatha’s version of the events,
testifying that he orally advised Tamatha of her Miranda
rights at the beginning of the interview. In addition, both offi-
cers denied that Tamatha made any of the claimed requests
for an attorney. The officers testified that Tamatha made only
one request for an attorney, when she was asked to give a
                    UNITED STATES v. HILTON                      7
written statement at the end of the interview, and that the offi-
cers honored her request.

  After evaluating the credibility of the witnesses, the district
court denied Tamatha’s motion to suppress, finding that the
only time she clearly and unequivocally invoked her right to
counsel was at the end of the interview when asked to give a
written statement. The court further found that the officers
honored Tamatha’s request for counsel, and that her statement
was voluntary.

   In reviewing the denial of a motion to suppress, we accord
particular deference to a district court’s credibility determina-
tions. United States v. Abu Ali, 528 F.3d 210, 232 (4th Cir.
2008). This deference is based on the district court’s role of
observing the witnesses and of weighing their credibility. Id.
(citation omitted). In the present case, Tamatha merely dis-
putes the district court’s credibility findings, and argues that
she requested an attorney at various times during her interro-
gation. Because the district court was faced with directly con-
tradictory evidence regarding this issue, the court was
required to determine which testimony accurately reflected
the events that transpired. We hold that, in discharging this
duty, the district court did not clearly err in crediting the offi-
cers’ testimony, rather than Tamatha’s version of the events.

                                B.

   Jimmy challenges the district court’s denial of his motion
for leave to represent himself at the jury selection stage of his
trial. The record shows that on the morning of jury selection,
Jimmy asked that he be permitted to proceed pro se, after hav-
ing been represented by court-appointed counsel for eight
months. The district court found that the motion was untimely
and proceeded with the jury selection process, during which
Jimmy was represented by his longstanding counsel. After the
jury was selected, the court informed Jimmy that he would be
allowed to represent himself at the trial scheduled to begin 20
8                   UNITED STATES v. HILTON
days later, with the federal defender serving as stand-by coun-
sel.

   In considering Jimmy’s claim, we first observe that a
defendant’s right to self-representation is a protection
afforded by the Sixth Amendment. Faretta v. California, 422
U.S. 806 (1975); United States v. Singleton, 107 F.3d 1091,
1095-96 (4th Cir. 1997). This right extends to participation in
the voir dire process. McKaskle v. Wiggins, 465 U.S. 168, 174
(1984). A request for self-representation must be "(1) clear
and unequivocal; (2) knowing, intelligent, and voluntary; and
(3) timely." United States v. Frazier-El, 204 F.3d 553, 558
(4th Cir. 2000) (citations omitted). Such a request generally
must be asserted before "meaningful trial proceedings" have
begun. United States v. Lawrence, 605 F.2d 1321, 1325 (4th
Cir. 1979). Thereafter, a defendant’s request for self-
representation is a matter submitted to the sound discretion of
the trial court. Id. We have emphasized that the right to self-
representation is not "to be used as a tactic for delay; for dis-
ruption; for distortion of the system; or for manipulation of
the trial process." Frazier-El, 204 F.3d at 560 (citations omit-
ted); see also Singleton, 107 F.3d at 1096 (in the case of an
untimely request, a defendant’s exercise of his right to pro-
ceed pro se "may be denied, limited, or conditioned").

   In the present case, the district court found that Jimmy’s
request for self-representation during the jury selection pro-
cess was untimely, and "was a tactic for unnecessarily delay-
ing the court proceedings." The court noted that jury selection
had been scheduled for over a month, and that Jimmy had
been represented by the same attorney for eight months. The
court emphasized that because jury selection for Jimmy’s two
co-defendants was scheduled to begin, an accommodation of
Jimmy’s request "would have inconvenienced these other par-
ties, inconvenienced the members of the jury venire, and dis-
rupted jury selection in the other case." Additionally, the court
found that due to the complex nature of the discovery materi-
als, a decision allowing Jimmy to represent himself at this
                        UNITED STATES v. HILTON                            9
stage would require a continuance of the jury selection pro-
ceedings.

   Most importantly, the district court found that Jimmy’s "re-
quest for self-representation was motivated by the desire to
improperly delay the trial proceedings," in light of the "spe-
cious" justification Jimmy had offered and the fact that his
request "was accompanied by an attempt to serve frivolous
papers on the [c]ourt and the other parties present." Thus,
exercising its discretionary authority at this early stage of the
trial, the court denied this aspect of Jimmy’s request. How-
ever, the court permitted Jimmy to proceed pro se at trial
because that request did not present issues of improper delay
or disruption of the proceedings. After reviewing the record,
we conclude that the district court’s factual findings were not
clearly erroneous and provided a sufficient basis for the
court’s discretionary determination denying Jimmy’s request
for self-representation during the jury selection proceedings.2

                                    III.

   We turn now to consider the defendants’ various challenges
concerning their convictions for identity theft, aggravated
identity theft, mail theft, and mail fraud.
  2
    Relying on McKaskle, 465 U.S. 168, Jimmy also appears to argue that
he was denied his right to proceed pro se not only at jury selection, but
also at trial, because his counsel’s involvement in jury selection "de-
stroyed the jury’s perception that Jimmy Hilton was representing himself."
The decision in McKaskle, however, addressed the role of stand-by coun-
sel at trial, and Jimmy does not argue that his stand-by attorney acted
improperly. Moreover, the jury was instructed at the outset of the trial that
Jimmy was representing himself and that counsel would be acting only in
a stand-by capacity. Accordingly, to the extent Jimmy maintains that his
right to self-representation was infringed during the presentation of wit-
nesses and argument to the jury, based on counsel’s earlier participation
during the jury selection proceedings, we reject that contention.
10                  UNITED STATES v. HILTON
                                A.

   Jimmy and Jacqueline appeal their convictions for identity
theft and aggravated identity theft, in violation of 18 U.S.C.
§§ 1028(a)(7) and 1028A (the identity theft statutes). They
argue that the conduct charged, namely, the use of the stamp
bearing Woodsmiths’ name in endorsing the stolen checks,
did not constitute a violation of the identity theft statutes,
because the language of those statutes does not encompass the
act of stealing the identity of a corporation. In particular, these
defendants observe that the statutory language refers only to
use of a means of identification of another "person," and that
such "means of identification" are defined only with reference
to the identification of a "specific individual." Therefore, they
contend that the class of protected victims identified in the
identity theft statutes is limited to natural persons and, accord-
ingly, the identity theft convictions should be vacated.

   In response, the government contends that corporations are
included within the class of protected victims, because the
statutes’ purposes are served equally by protecting corpora-
tions and individuals from identity theft. The government fur-
ther maintains that because the consequences of identity theft
may be devastating to corporations, as evidenced by the facts
in this case, it is reasonable to conclude that Congress
intended to protect corporate victims, in addition to natural
persons. We disagree with the government’s arguments.

  This issue presents a question of statutory interpretation,
which we review de novo, United States v. Mitchell, 518 F.3d
230, 233 (4th Cir. 2008), mindful of the special considerations
governing the interpretation of criminal statutes. See United
States v. Childress, 104 F.3d 47, 51 (4th Cir. 1996) (quoting
United States v. Sheek, 990 F.2d 150, 152-53 (4th Cir. 1993)).
Criminal statutes "are to be strictly construed and should not
be interpreted to extend criminal liability beyond that which
Congress has ‘plainly and unmistakenly’ proscribed." Id. at
51-52 (citation omitted).
                      UNITED STATES v. HILTON                       11
   In light of the serious consequences flowing from a crimi-
nal conviction, the rule of strict construction rests on the prin-
ciple that "no [person] shall be held criminally responsible for
conduct which he could not reasonably understand to be pro-
scribed." United States v. Lanier, 520 U.S. 259, 265-66
(1997) (quoting Bouie v. City of Columbia, 378 U.S. 347, 351
(1964)). Accordingly, although "[t]he simple existence of
some statutory ambiguity is not sufficient" to trigger auto-
matic resolution of the ambiguity in favor of a defendant,
United States v. Helem, 186 F.3d 449, 455 (4th Cir. 1999)
(quoting Muscarello v. United States, 524 U.S. 125, 138
(1998)), "we will construe [a] criminal statute strictly and
avoid interpretations not clearly warranted by the text." WEC
Carolina Energy Solutions LLC v. Miller, 687 F.3d 199, 204
(4th Cir. 2012) (citation and internal quotation marks omit-
ted).

   The first identity theft statute before us, 18 U.S.C.
§ 1028(a)(7), prohibits the knowing transfer, possession, or
use, without lawful authority, of "a means of identification of
another person with the intent to commit, or to aid or abet, or
in connection with, any unlawful activity that constitutes a
violation of [f]ederal law, or that constitutes a felony under
any applicable [s]tate or local law." Id. (emphasis added). The
second identity theft statute that we consider, 18 U.S.C.
§ 1028A, proscribes the same conduct in connection with cer-
tain enumerated felonies, including mail fraud, and provides
for enhanced penalties.

   Although the substantive prohibitions of both statutes apply
to the identity of "person[s]," the term "means of identifica-
tion" found in both statutes is defined in § 1028(d)(7)3 as "any
name or number that may be used, alone or in conjunction
with any other information, to identify a specific individual"
  3
   This definition applies to offenses charged under § 1028A as well as
§ 1028(a). See 18 U.S.C. § 1028(d); Mitchell, 518 F.3d at 234.
12                       UNITED STATES v. HILTON
(emphasis added).4 Thus, we must determine whether the
phrase "means of identification of another person," as used in
the identity theft statutes, encompasses the unauthorized use
of the identification of corporations, when the term "means of
identification" is defined by statute as referring to the identity
of "specific individual[s]."

   The identity theft statutes do not define the terms "person"
or "individual." However, the Dictionary Act, 1 U.S.C. § 1,
which defines terms used in the United States Code "unless
the context indicates otherwise," specifies that the word "per-
son" includes "corporations, companies, associations, firms,
partnerships, societies, and joint stock companies, as well as
individuals." Accordingly, under the Dictionary Act, corpora-
tions generally are considered "persons" when a statute fails
to indicate otherwise. However, the Dictionary Act does not
define the word "individual."

   The Dictionary Act further complicates this inquiry by
treating the word "individual" as a subset of the term "per-
son." By making this distinction with regard to these two
words, the Dictionary Act suggests that the two words are not
synonymous. Thus, aware of the general definitions contained
in the Dictionary Act, Congress drafted the identity theft stat-
utes by using the term "person," which includes corporations,
  4
   Section § 1028(d)(7) enumerates a non-exhaustive list of means of
identification, including:
      (A) name, social security number, date of birth, official State or
      government issued driver’s license or identification number, alien
      registration number, government passport number, employer or
      taxpayer identification number;
      (B) unique biometric data, such as fingerprint, voice print, retina
      or iris image, or other unique physical representation;
      (C) unique electronic identification number, address, or routing
      code; or
      (D) telecommunication identifying information or access device
      (as defined in section 1029(e)).
                       UNITED STATES v. HILTON                           13
but also by using the word "individual," which may or may
not include corporations.

   The context of the identity theft statutes does not indicate
whether the term "individual" includes corporations.
Although some of the examples of "means of identification"
enumerated in § 1028(d)(7), such as employer and tax identi-
fication numbers, could apply to corporations, this fact does
not resolve the ambiguity in the statute because all the listed
means of identification could apply to natural persons as well
as to corporations.5

   We recognize that the identity theft statutes have been
interpreted broadly in other contexts to protect victims and to
deter such thefts. See, e.g., United States v. Maciel-Alcala,
612 F.3d 1092, 1100 (9th Cir. 2010) (interpreting the term
"person" in § 1028A to include both living and deceased per-
sons). And, although the effects of identity theft may be finan-
cially devastating to corporations, we cannot discern any
evidence from the text of the statute indicating that Congress
intended to protect corporate victims as well as natural per-
sons.

   In light of the statutory ambiguity resulting from Congress’
use of both the term "individual" and the term "person" when
referring to victims of identity theft, and in the absence of any
  5
    In urging a contrary conclusion, the government cites Clinton v. City
of New York, 524 U.S. 417 (1998), in which the Supreme Court held that
the term "individual," as employed in the Line Item Veto Act, Pub. L. No.
104-130, 110 Stat. 1200 (1996), included corporations. The statute
allowed "any Member of Congress or any individual adversely affected"
by the Act to seek judicial review for the purpose of challenging the con-
stitutionality of the Act. Clinton, 524 U.S. at 428. The Court held that it
could discern no rational reason why Congress would have authorized
judicial actions brought by natural persons affected by the statute but pre-
clude such actions brought by corporations. Id. at 428-29. However,
because the Court addressed in Clinton the requirements for bringing suit
under a civil statute, the Court’s conclusion is not relevant to our current
inquiry given our duty to construe criminal statutes strictly.
14                      UNITED STATES v. HILTON
particular context illuminating the use of these terms in the
statutes, we are left to speculate regarding the class of victims
that Congress intended to protect. In such a circumstance, the
rule of lenity requires that, "[w]hen a choice has to be made
between two readings of what conduct Congress has made a
crime, it is appropriate, before we choose the harsher alterna-
tive, to require that Congress should have spoken in language
that is clear and definite." WEC Carolina Energy Solutions,
687 F.3d at 206 (quoting United States v. Universal C.I.T.
Credit Corp., 344 U.S. 218, 221-22 (1952)) (alterations omit-
ted).

   The rule of lenity is based on two substantial consider-
ations. First, the rule recognizes that "a fair warning should be
given to the world in language that the common world will
understand, of what the law intends to do if a certain line is
passed." Yi v. Fed. Bureau of Prisons, 412 F.3d 526, 535 (4th
Cir. 2005) (quoting Babbitt v. Sweet Home Chapter of Cmtys.,
515 U.S. 687, 704 n.18 (1995)). Second, the rule acknowl-
edges that Congress, rather than the judiciary, is the proper
institution to define criminal conduct. Id.

   Here, nothing in the text, structure, articulated purpose, or
legislative history6 of the identity theft statutes compels the
   6
     We note that the legislative history of § 1028A provides no support for
the conclusion that Congress intended to protect corporations from iden-
tity theft. The language used in the House Judiciary Committee Report
exclusively suggests that the identity theft statutes were intended to protect
natural persons. For example, one congressman commented that
"[i]dentity crime is not directed at one demographic. It affects all types of
individuals, regardless of age, gender, nationality or race," and went on to
explain that Congress "must find new ways to protect consumers from the
compromise of their personal information." H.R. Rep. No. 108-528, 2004
WL 5685676, at *788 (2004) (emphasis added) (statement of Rep. Coble,
Chairman, H. Subcomm. on Crime, Terrorism, and Homeland Sec.); see
also id. at *792-93 (statement of Rep. Schiff) (explaining that "[i]dentity
theft occurs when an individual’s personal information is stolen and then
used fraudulently for economic gain" and that "[a] victim of identity theft
                        UNITED STATES v. HILTON                            15
conclusion that Congress intended to make the theft of a cor-
poration’s identity a crime under §§ 1028(a)(7) or 1028A.7
Accordingly, we are left with a "grievous ambiguity or uncer-
tainty in the statute[s]," and we decline to speculate regarding
Congress’ intent. Barber v. Thomas, 130 S. Ct. 2499, 2508
(2010) (quoting Muscarello, 524 U.S. at 139). Instead, faced
with the choice of two plausibly valid interpretations, "we
yield to the rule of lenity." WEC Carolina Energy Solutions,
687 F.3d at 205-06.

   We conclude that the identity theft statutes are fatally
ambiguous regarding whether they include as a criminal
offense the unauthorized use of the means of identification of
a corporation. For these reasons, we vacate Jimmy’s and Jac-
queline’s convictions for identity theft and aggravated identity
theft.

usually spends a year and a half working to restore his or her identity and
good name") (emphasis added). In contrast to this language suggesting
Congressional intent to protect natural persons, we note the lack of similar
statements concerning corporations in reaching our conclusion of ambigu-
ity.
   We also observe that the terms "individual" and "person" are used inter-
changeably and imprecisely in the House Judiciary Committee Report,
further supporting our finding of ambiguity in the statutes themselves. See
H.R. Rep. No. 108-528, 2004 WL 5685676, at *786 (using the phrase
"means of identification of another individual," in reference to the identity
theft statutes, and in the next sentence referring to "another person’s
means of identification") (emphasis added).
   7
     Jimmy and Jacqueline rely on Flores-Figueroa v. United States, 556
U.S. 646 (2009), in support of their position that the identity theft statutes
do not apply to theft of a corporate identity. This reliance is misplaced.
The Court in Flores-Figueroa addressed the issue whether, to be con-
victed under § 1028A, a defendant must know that the stolen identification
at issue belonged to an actual person, as opposed to a fictitious identity.
556 U.S. at 648. The Court concluded that such knowledge is required, id.
at 647, but did not consider whether the identity theft statutes apply to cor-
porate identities.
16                  UNITED STATES v. HILTON
                               B.

   Tamatha and Jimmy contest the sufficiency of the evidence
to support their convictions for mail theft, in violation of 18
U.S.C. § 1708 (the mail theft statute). They argue that the
thefts of Woodsmiths’ checks were not within the purview of
the mail theft statute, because Tamatha’s position as office
manager and bookkeeper included the authority to open
Woodsmiths’ post office box and remove all mail from it.
Thus, according to these defendants, Tamatha lawfully
removed the letters containing customers’ checks from Wood-
smiths’ post office box and later committed the common law
offense of larceny or embezzlement, but did not violate the
federal mail theft statute. We find no merit in this argument.

   We review the district court’s denial of a motion for judg-
ment of acquittal de novo. United States v. Penniegraft, 641
F.3d 566, 571 (4th Cir. 2011). In reviewing the sufficiency of
the evidence supporting a conviction, we consider the evi-
dence in the light most favorable to the government and "will
sustain the jury’s verdict if any rational trier of fact could
have found the essential elements of the crime charged
beyond a reasonable doubt." Id. (emphasis in original).

  The mail theft statute, 18 U.S.C. § 1708, provides in rele-
vant part:

     Whoever steals, takes, or abstracts, or by fraud or
     deception obtains, or attempts so to obtain, from or
     out of any mail, post office, or station thereof, letter
     box, mail receptacle, or any mail route or other
     authorized depository for mail matter, or from a let-
     ter or mail carrier, any letter, postal card, package,
     bag, or mail, or abstracts or removes from any such
     letter, package, bag, or mail, any article or thing con-
     tained therein, or secretes, embezzles, or destroys
     any such letter, postal card, package, bag, or mail, or
                    UNITED STATES v. HILTON                    17
    any article or thing contained therein . . . (emphasis
    added).

The mail theft statute does not encompass thefts that occur
after a letter has left the custody of the postal service, in this
case, the post office. See United States v. Patterson, 664 F.2d
1346, 1347-48 (9th Cir. 1982); United States v. Logwood, 360
F.2d 905, 907-08 (7th Cir. 1966). Accordingly, to meet this
statutory requirement, the government was required to prove
that the defendants had the intent to steal at the time Tamatha
removed the mail from the postal facility. See United States
v. Lampson, 627 F.2d 62, 66 (7th Cir. 1980); see also Allen
v. United States, 387 F.2d 641, 643 (5th Cir. 1968) (the fact
that "[a letter] was stolen is not sufficient; the proof must
show that it was stolen from the mails").

   The evidence at trial showed that Tamatha had the intent to
steal at the time she removed the checks from the mailbox,
because the fraudulent scheme already was in place. The Sun-
Trust bank account was opened by Jacqueline on January 23,
2007, and the first stolen check was deposited the very next
day. The extended time period during which the conspiracy
was conducted further illustrates Tamatha’s and Jimmy’s pre-
existing intent to steal. The checks were deposited over a two-
year period, demonstrating a pattern of conduct that negated
any possible inference of mistake or misapprehension of
authority.

   The jury was instructed that, to convict the defendants of
mail theft, the required intent to steal must have existed "at
the time the mail [was] taken or obtained from the mailbox,
post office or authorized depository for mail matter." Accord-
ingly, by finding Tamatha and Jimmy guilty of mail theft, the
jury found that they had an intent to steal the checks when
Tamatha removed the mail from the post office.

 The fact that Tamatha was authorized to remove mail from
Woodsmiths’ mailbox does not alter our analysis. Although
18                     UNITED STATES v. HILTON
Tamatha’s supervisor had given her the authority to collect
Woodsmiths’ mail, this authority did not extend to removal of
the mail for the purpose of converting it for her own benefit.
Under established principles of agency law, the scope of an
agent’s authority is not unlimited and does not extend to
actions that harm the interests of the principal. Cf. In re Am.
Biomaterials Corp., 954 F.2d 919, 924-25 (3d Cir. 1992) (not-
ing that an employee who embezzles from his corporation
does not act within the scope of his employment in doing so).
Thus, an act of a servant is not within the scope of employ-
ment if it is "within an independent course of conduct not
intended by the employee to serve any purpose of the
employer." Restatement (Third) of Agency § 7.07(2) (2006).

   In the present case, the evidence established that Tamatha’s
supervisors had not given Tamatha the authority to remove
customer checks from the company’s post office box and to
convert them for her own benefit. As the office manager and
bookkeeper, Tamatha was authorized to collect Woodsmiths’
mail from the company post office box, enter customer checks
into the accounting system, and deposit the checks into
Woodsmiths’ BB&T bank account. Michael Munoz, the
owner of Woodsmiths, testified that Tamatha’s authority
regarding customer checks was limited to that particular bank
account.8 Munoz also testified that, contrary to one of the
defense theories at trial, Woodsmiths’ management did not
permit checks written by customers to be endorsed and given
directly to a Woodsmiths vendor for payment; rather, any
such payments to vendors were required to be recorded in the
company accounting system.9
   8
     Munoz elaborated that he did not authorize anyone to take from Wood-
smiths the 168 checks in question or to deposit them into the SunTrust
account.
   9
     Jimmy’s theory at trial, consistent with the statement Tamatha gave to
the officers following her arrest, was that Tamatha had given him the
checks as payment for certain contract work he had done for Woodsmiths.
                       UNITED STATES v. HILTON                         19
   The evidence further showed that Tamatha acted directly
contrary to her employer’s interests at the time she removed
each of the checks from Woodsmiths’ post office box. As dis-
cussed above, the prior planning of the fraudulent scheme and
its lengthy duration unquestionably support the conclusion
that she intended to defraud her employer in a systematic
fashion over a period of multiple years. Indeed, despite being
confronted with evidence that the fraud was causing Wood-
smiths severe financial hardship, Tamatha falsified customer
invoices, altered Woodsmiths’ accounting records, and lied to
her supervisors to disguise and continue perpetration of the
fraud.

   As demonstrated by this evidence, Tamatha acted outside
the scope of the authority granted to her by her employer
when she removed Woodsmiths’ checks from the company’s
post office box and, rather than entering the checks into the
accounting system and depositing them into the company’s
bank account, retained the checks for the benefit of herself
and her co-defendants. Therefore, we conclude that the evi-
dence supported the jury verdict on the counts of mail theft
brought under 18 U.S.C. § 1708.

                                   C.

   Jimmy, Tamatha, and Jacqueline challenge the sufficiency
of the evidence to support their convictions for mail fraud
affecting a financial institution, in violation of 18 U.S.C.
§ 1341.10 The defendants contend that their use of the mail
was only tangential to, rather than "for the purpose of execut-
ing," the fraudulent scheme as required by § 1341. Alterna-
  10
     In Counts 12 through 19, the indictment alleges that the three defen-
dants, "aided and abetted by each other and persons known and unknown
to the grand jury, having devised the scheme and artifice to defraud and
to obtain money and property from The Woodsmiths Company . . . did
take and cause to be taken," fraudulently endorse, and deposit into the
SunTrust bank account eight named checks, in violation of 18 U.S.C. §§ 2
and 1341.
20                  UNITED STATES v. HILTON
tively, they argue that the mails were not used in furtherance
of the fraud, because Tamatha’s actions in mailing invoices
and receiving payment from Woodsmiths’ customers were
functions authorized and required by her employer as a duty
of her employment.

   In reviewing the district court’s denial of the defendants’
motions for judgment of acquittal, we consider whether the
jury reasonably could have concluded that the mailings were
for the purpose of executing the fraudulent scheme, viewing
the evidence in the light most favorable to the government.
United States v. Snowden, 770 F.2d 393, 397 (4th Cir. 1985).
The mail fraud statute, 18 U.S.C. § 1341, provides in relevant
part:

     Whoever, having devised . . . any scheme or artifice
     to defraud, or for obtaining money or property by
     means of false or fraudulent pretenses . . . for the
     purpose of executing such scheme or artifice or
     attempting so to do, places in any post office or
     authorized depository for mail matter, any matter or
     thing whatever to be sent or delivered by the Postal
     Service . . . or takes or receives therefrom, any such
     matter or thing, or knowingly causes to be delivered
     by mail or such carrier according to the direction
     thereon, or at the place at which it is directed to be
     delivered by the person to whom it is addressed, any
     such matter or thing, shall be fined under this title or
     imprisoned not more than 20 years, or both (empha-
     sis added).

   The statutory requirement that the mails be used "for the
purpose of executing" the fraud does not require that use of
the mails be "an essential element of the scheme." Schmuck
v. United States, 489 U.S. 705, 710 (1989). Rather, "[i]t is
sufficient for the mailing to be incident to an essential part of
the scheme, or a step in the plot." Id. at 710-11 (citations,
alterations, and internal quotation marks omitted). A person
                        UNITED STATES v. HILTON                            21
causes the use of the mails when he "does an act with knowl-
edge that the use of the mails will follow in the ordinary
course of business." Pereira v. United States, 347 U.S. 1, 8-9
(1954).

   The Supreme Court clarified the nature of this required
mailing nexus in Parr v. United States, 363 U.S. 370 (1960),
in which the Court addressed a scheme devised by school dis-
trict and banking officials to defraud the school district of tax-
payer funds. As part of the scheme, one of the defendants
misappropriated tax payments mailed to the school district
office. The government claimed that the mailing nexus was
satisfied by the district’s mailing of tax statements and related
documents to taxpayers, which mailings were required by
state law. Id. at 382, 385.

   The Court rejected the argument that "mailings made or
caused to be made under the imperative command of duty
imposed by state law are criminal under the federal mail fraud
statute, even though some of those who are so required to do
the mailing for the District plan to steal, when or after
received, some indefinite part of its moneys." Id. at 391.
However, the Court expressly declined to comment whether
its reasoning would extend to "the conduct of a doctor’s sec-
retary or a business concern’s billing clerk or cashier in mail-
ing out, in the course of duty, the employer’s lawful
statements with the design, eventually executed, of misappro-
priating part of the receipts."11 Id. at 386.
  11
     In addition to the tax statement scheme, the Supreme Court rejected
another claimed mailing nexus in Parr, whereby the defendants fraudu-
lently used the school district’s credit card to obtain gasoline products,
knowing that the gasoline company would use the mails to send the credit
card bills to the district. 363 U.S. at 392. The Court found that this connec-
tion between the fraud and the mails was insufficient because it was
immaterial to the defendants, "or to any consummation of the scheme,"
how the gasoline company sought payment. Id. at 393.
  Although the defendants seek to apply this reasoning to their scheme,
we are not persuaded by their attempted analogy. Contrary to defendants’
22                    UNITED STATES v. HILTON
   More recently, in Schmuck, the Court explained that the
existence of a legal duty to use the mails was the gravamen
of the holding in Parr that such use did not constitute mail
fraud, because the defendants in Parr would have made those
required mailings irrespective of the fraudulent scheme. 489
U.S. at 713 n.7. In its analysis in Schmuck, the Court
addressed a scheme in which the defendant, a seller of used
cars, lowered the odometer readings on used cars and sold
them to retail car dealers, who in turn sold the cars to custom-
ers for inflated prices reflecting the lowered odometer read-
ings. 489 U.S. at 707. The Court held that the mailing nexus
was satisfied for purposes of the mail fraud statute, because
the retail dealers mailed a required title application form to
the state department of transportation to complete the transac-
tions, thereby enabling the fraud to be consummated. Id. at
707, 711-12; see also United States v. Woods, 535 F.2d 255,
256-57 (4th Cir. 1974) (holding that the mailing nexus was
satisfied when, "as an integral part of their scheme to
defraud," the defendants submitted fraudulent credit card
applications and the credit cards were sent to them through
the mails, and concluding that the "scheme did not reach fru-
ition . . . until after the cards had been acquired and used by
the defendants"). The Court also rejected the defendant’s con-
tention that "routine mailings that are innocent in themselves
cannot supply the mailing element of the mail fraud offense."
Schmuck, 489 U.S. at 714-15.

   The mailing nexus issue before us is resolved by the
Court’s analysis in Schmuck. The evidence presented at trial
amply established that use of the mail was at least "incident
to an essential part of the scheme, or a step in the plot," if not
"an essential element of the scheme." Schmuck, 489 U.S. at
710-11 (citations omitted). The connection to the mails is con-

contention that "it was immaterial to Defendants how The Woodsmith
[sic] Company went about collecting its payment," in fact, as discussed
below, Tamatha would not have had access to Woodsmiths’ funds had
customers not sent the checks through the mail.
                   UNITED STATES v. HILTON                  23
siderably more substantial here than the connection in
Schmuck, given that Tamatha herself sent the invoices which
prompted Woodsmiths’ customers to mail the checks, and she
ultimately stole the checks directly from the company’s post
office box. Although Tamatha sent Woodsmiths’ customers
invoices as part of her official duties as office manager, nei-
ther the invoices nor the resulting customer checks were sent
through the mails as a result of a duty imposed by law.

   The evidence further demonstrated that Tamatha caused the
checks to be mailed as a step in executing the fraud, because
this procedure was the only means by which she could have
obtained access to Woodsmiths’ funds. Had the funds instead
been wired directly to Woodsmiths’ bank account, Tamatha
would not have had access to those funds because she was not
a signatory on the account. The evidence also indicated that
Tamatha sent falsified invoices to customers in order to con-
ceal the fraud. This body of evidence supports the conclusion
that Tamatha’s actions causing the checks to be mailed were
"part of the execution of the scheme as conceived by the per-
petrator[s] at the time." Schmuck, 489 U.S. at 715. When we
view this evidence in the light most favorable to the govern-
ment, we hold that the jury reasonably could have concluded
that Tamatha, aided and abetted by Jimmy and Jacqueline,
used the mails for the purpose of executing the fraud at the
time she caused the checks to be mailed.

                             IV.

   In sum, we affirm Tamatha’s convictions. We reverse
Jimmy’s and Jacqueline’s convictions for identity theft and
aggravated identity theft, because the language of those stat-
utes is fatally ambiguous regarding whether corporate victims
are within the class of protected victims. We affirm Jimmy’s
and Jacqueline’s convictions on all remaining charges, and
remand those convictions to the district court for resentenc-
ing.
24   UNITED STATES v. HILTON
                        AFFIRMED IN PART,
                        VACATED IN PART,
                           AND REMANDED